This is a suit by a physician for a fee. Dr. Joseph Cohen, the plaintiff, alleges that he agreed with Charles Wiggin, Jr., the defendant, to undertake the prenatal care and the delivery of Mrs. Wiggin's first child, for the sum of $150. Defendant admits having made a contract with plaintiff, but contends that the sum agreed upon was indefinite, in that it was to be between $125 and $150, and that it was to include hospitalization; that is to say, the cost of a room in the Touro Infirmary exclusive of the cost of nurses.
There was judgment below in favor of plaintiff as prayed for, and defendant has appealed.
The issue between the parties has been narrowed by the testimony and admission of counsel to the sum of $54, since it is conceded that $96 is due Dr. Cohen; the cost of hospitalization being $54. The probability that Dr. Cohen included hospital expenses in naming a sum as the price of his professional services seems to us very remote. Moreover, there is in the record the testimony of Dr. Jacobs to the effect that $150 is a very reasonable fee for obstetrical services in connection with the delivery of a child, particularly the first child. Both Drs. Jacobs and Cohen testified that greater skill and care is required and more difficulty is to be expected in the case of "primipura" or first childbirth, especially when the mother has reached the age of 29, as Mrs. Wiggin had when her child was born. Their statement in this regard is borne out by the record, for Mrs. Wiggin suffered very serious complications which endangered her life and caused the death of her unborn child.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.